DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 20 August 2021, the Applicant has filed a response on 30 September 2021.
Claim 2 was objected to for a minor informality. The claim has been amended to address the raised issue, and the Examiner hereby withdraws the objection.
Claim 3 was rejected under 35 U.S.C. 101 for being directed to a non-statutory subject matter. The Applicant has amended this claim to read a “non-transitory computer-readable medium encoded with a computer program …” which is statutory. The Examiner hereby withdraws the 35 U.S.C. 101 rejection.
Allowable Subject Matter
Claim 1-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
An information processing system comprising:
a speech-sound processor; and
an information processor,
wherein
the speech-sound processor is configured to:

manage a dictionary database including keyword entries;
extract, from the speech sounds picked up, keywords matching the keyword entries in the dictionary database;
prepare an update instruction for updating the dictionary database; and
control transmission of the keywords extracted and the update instruction to the information processor,
the information processor is configured to:
receive the keywords and the update instruction transmitted under the control of the speech-sound processor;
manage a keyword database configured to store the keywords received;
determine, by inference, words related to the keywords stored in the keyword database in accordance with the update instruction received;
prepare an update of the dictionary database on the basis of the keywords stored in the keyword database and the related words determined by inference; and
control transmission of the update of the dictionary database to the speech-sound processor.
Closest Prior Art
Nakade et al US 2009/0055185 A1 provides teaching for managing keywords to be extracted from word sequences generated by speech recognition, with managed keywords being selected based on stored keywords that are detected, whereby a speech recognition unit may update a database based on the provided keywords [0119].
Gupta (2010/00369180 A1) provides automatically updating a library with words that are similar to words stored in a keyword library (Claim 5).

Kameyama (US 2009/0292528 A1) teaches of a dictionary tool that demands the distribution of keyword updates with particular related keywords [0290].
Kawamura et al (US 2014/0088967 A1) provides teaching for storing a dictionary update from a server to a client device (Abstract).
The prior art of record taken alone or in combination, however fail to teach, inter alia, an information processing system which by inference, determines words related to keywords stored in a keyword database, particularly based on a received update instruction.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 5, 6, 7 and 8 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to independent claim 2, the prior art of record taken alone or in 
combination fail to teach, inter alia, an information processor that comprises a processor that updates a dictionary database which, by inference, determines words related to keywords stored in a keyword database, particularly based on a received update instruction.
Claim 2 is hereby allowed over the prior art of record.
With regard to independent claim 3, the prior art of record taken alone or in 
combination fail to teach, inter alia, a non-transitory computer-readable medium which stores instruction for updating a dictionary database which, by inference, determines words related to keywords stored in a keyword database, particularly based on a received update instruction.

With regard to independent claim 4, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for updating a dictionary database which, by inference, determines words related to keywords stored in a keyword database, particularly based on a received update instruction.
Claim 4 is hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657